DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Regarding the Office action mailed 03/09/2021, the rejections set forth therein are maintained and reiterated below. While the rejection has been modified in certain places to better align with the amended claims, attention is directed to the bold type in the main rejection which addresses the amended claim language that Applicant particularly argues distinguishes over the cited art. Applicant’s remarks will be addressed following the rejections.
New grounds of rejection are also set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 51 and 77 recite the limitation "the molecules" in line 10 (claim 51) or line 9 (claim 77).  There is insufficient antecedent basis for this limitation in the claim. While one may surmise that during use, there are nucleic acid molecules, molecules of polymerase, molecules of primers, molecules of nucleotides, and molecules of water and various salts and buffer components as would typically be present in a nucleic acid amplification and/or sequencing reaction, it is unclear specifically what molecules are being controlled in terms of position and/or orientation within the chamber. In addition, the disclosure does not appear to indicate how the orientation of anything other than nucleic acid molecules would be controlled based on the passages cited by Applicant in support of the amendment.
As all claims other than claims 51 and 77 depend directly or indirectly from one of these claims, they are rejected for the same reason.

Claim 100 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 100 recites the limitation "the one or more flow channels" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Note that “one or more flow channels formed in the substrate” in line 3 has been deleted, and that claim 77 requires a plurality of channels. Compare amended claim 100 with amended claim 72 for suggested correction.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51-55, 60, 65, 67, 71, 72, 77, 78, 80-82, 88, 93, 96, 99, 100, 106, 107, 113, 114, 115, 116, 130, 131, 145, 146, 153 and 155 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mian (US 5,545,540; IDS reference) in view of Knapp (US 6,391,622).
Regarding claims 51 and 77, Mian taught:
A device to amplify a nucleic acid, comprising:
a chamber for receiving a sample;
See figure 2A-B and column 3, line 50: “test tube, 2”.
a control mechanism,

wherein the device is configured to execute at least one cycle of the following operations:
a) denaturing a nucleic acid derived from the sample;
See figure 2A-B and column 4, lines 12-43, e.g. lines 29-31: “the two strands are separated from each other by applying a magnetic field, in which the solid phase is immobile and the magnetic strand is mobile”.
b) annealing a primer to the nucleic acid; and
See figure 2A-B and column 4, lines 12-43, e.g. lines 31-33: “the separated strands are allowed to anneal to additional solid phase and magnetic primers”.
c) generating a copy of the nucleic acid by exposing the nucleic acid to a polymerase;
See figure 2A-B and column 4, lines 12-43, e.g. lines 37-39: “the primers that are annealed to the solid phase strand and magnetic strand are extended by a polymerase to provide additional copies of double-stranded nucleic acids”.
and wherein the control mechanism is configured to apply tension to the nucleic acid during the at least one cycle of the operations.
See column 3, lines 51-62:
“Application of an electric pulse through the solenoid in one direction creates a magnetic field in the direction of the long arrow, 3. Attachment of one target strand to the solid phase surface, 4, prevents mobility of that strand in response to the magnetic field. In contrast, the other target strand is separated from the first target strand by the magnetic field due to its attachment to a magnetic particle, 5. Reversal of the electric pulse creates a magnetic field in the opposite direction, represented by the short arrow, 6, which returns the magnetic particle-bound strands and primers, 7, to the vicinity of the solid-phase bound target strands.”

“Velocity measurements are made for field strengths that theoretically impose a force upon the bead of 10-10, 5×10-10, 10-9, 5×10-9, 10-8, 5×10-8, 10-7 and 5×10-7 newtons.”
“…an electromagnetic field of appropriate strength to generate an actual force of 10-10 N on each bead is generated by directing electrical current through the solenoid. The actual force is increased until the oligonucleotides undergo scission at a force of about 10-9 N.”
Regarding claim 52, Mian’s “control mechanism” comprised an immobile surface to which one primer was attached, mobile magnetic particles to which another primer was attached, and a solenoid to apply an electromagnetic field (see discussion above). Therefore, Mian’s “control mechanism” can be said to apply “electromagnetic tension”.
Regarding claims 53, 78 and 80, as discussed above, Mian’s “control mechanism” comprised an immobile surface to which one primer was attached, mobile magnetic particles to which another primer was attached, and a solenoid to apply an electromagnetic field that was clearly adjustable. Thus, the mechanism was configured to apply a tensile force, and was able to maintain as well as adjust the tensile force applied to the nucleic acids.
Regarding claims 54 and 81, as discussed above, Mian’s “control mechanism” comprised an immobile surface to which one primer was attached, mobile magnetic particles to which another primer was attached, and a solenoid to apply an electromagnetic field. The mechanism therefore comprised particles (which can also be considered “beads”; Mian refers to both “particles” and “beads” interchangeably in the quoted passages above), as well as elements that anchor nucleic acid on a surface (one primer was attached to an immobile surface, while the other was attached to magnetic particles, which is also a surface).

Regarding claims 60, 65, 88 and 93, as discussed above, Mian’s device employed a solenoid to provide an electromagnetic field. Thus, the solenoid can be considered an “electromagnetic field source”, as well as an “electric field source” and a “magnetic field source”.
Regarding claim 67, as discussed above, Mian’s mechanism comprised two surfaces: an immobile surface, and a mobile, particulate surface. In addition, at some point during the procedure, the polymerase was attached to the surface via the primer it was extending, which primer was attached to the surface; see discussion of claims 51 and 77 above.
Regarding claim 96, as discussed above, Mian’s mechanism involves one primer anchored to an immobile surface (support structure) and another primer anchored to a mobile magnetic particle. Following the polymerase-mediated primer extension, a double-stranded nucleic acid is produced with one end (proximal end) anchored to the immobile surface and the other end (distal end) bound to a magnetic particle, to which a force is applied to provide applied tension to the nucleic acid; see Mian figure 1A, step 4, nucleic acids “A” and column 3, lines 35-45.
Regarding claims 71, 99, 115 and 116 as discussed above, Mian’s device meets these limitations. Mian’s device comprises a solenoid, which imposes an electromagnetic field.
Regarding claims 113 and 114, as Mian attached one primer to an immobile solid phase (figure 2A-B, primer “4”), the sample receiving chamber is configured to retain the sample, since the nucleic acid in the sample to be amplified could be retained based on hybridization to the immobilized primers.
that particle). That the force applied is adjustable has been discussed for claims 51 and 77 above.
Regarding claims 145 and 146, this is precisely how Mian’s device operated; see discussion of claims 51 and 77 above.
Differences Between Mian and the Claimed Invention
Regarding claim 77 and its dependent claims, Mian did not disclose the additional step of determining at least a portion of a sequence of the nucleic acid. However, Mian did state (column 3, lines 10+): “The amplification process according to the invention is also useful for preparative uses, such as generating specific target nucleic acid substrates for cloning, sequence analysis and mutagenesis.” Thus, Mian points in the direction of sequencing.
Regarding claims 51 and 77, Mian did not disclose a fluid-handling apparatus, or that the device comprised “a plurality of fluid channels, wherein: a portion of a fluid channel of the plurality of fluid channels corresponds to a chamber for receiving a sample; the plurality of fluid channels comprise at least one inlet for receiving input fluid and at least one outlet for discharging output fluid, wherein the inlet and outlet are different; and the plurality of fluid channels are arranged to control at least one of an orientation and a position of the molecules within the chamber”.
Regarding claims 72 and 100, Mian did not disclose that the chamber for receiving a sample was formed in a substrate, or that the fluid handling apparatus comprised one or more chambers connected to the one or more flow channels and configured to store reagents, wherein the device was configured to direct reagents through the plurality of fluid channels and into the chamber for receiving the sample.
Regarding claims 106 and 107, Mian did not disclose one or more chambers configured to store reagents, wherein the device was configured to deliver from such chambers to the chamber for id.), and nucleoside triphosphates (id.).

Knapp taught a device for amplifying and sequencing nucleic acids. Specifically, a device for receiving a sample and dividing it into separate aliquots in discrete reaction chambers, whereupon each reaction chamber was used to amplify a different locus; see figure 11 and column 49, lines 19-55.
Regarding claims 51 and 77, Knapp taught a device which comprised a plurality of fluid channels, wherein a portion of a fluid channel of the plurality of fluid channels corresponded to a chamber for receiving a sample (see figure 11 and column 49, line 29: “reaction chambers 1134-1146).
The plurality of channels comprised at least one inlet for receiving input fluid and multiple outlets for discharging output fluid, wherein the inlet and outlets were different; see figure 11 and column 49, lines 37 and 65 (“…fluid sample introduced into the sample introduction channel 1104...”; “…a separate waste reservoir for each of the separation channels…”):

    PNG
    media_image1.png
    418
    605
    media_image1.png
    Greyscale

Regarding claims 72 and 100, Knapp’s device comprised one or more chambers connected to the plurality of channels and configured to store reagents, wherein the device was configured to direct reagents from said chambers to the chambers for receiving the sample; see figure 11 and column 49, lines 31-32: “reservoirs 1148:1150, 1152:1154, 1156:1158, 1160:1162, 1164:1166, 1168:1170, and 1172:1174”.

Regarding sequencing the amplified material, Knapp states (column 49, lines 50-55): “Alternatively, the amplified sequence is sequenced by well known sequencing methods. Such sequencing methods are optionally incorporated into the devices described herein. For example, sequencing can be carried out by the Sanger method by utilizing four of the reaction chambers for incorporation of each of the four ddNTPs.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate Mian’s technique for magnetic-based amplification into a device similar to Knapp’s in order to obtain the benefit of automation (see Knapp, abstract: “The devices…are used in performing fluid operations which require a large number of iterative, successive or parallel fluid manipulations, in a microscale, or sealed and readily automated format.”). Knapp also points out such systems provide advantages in terms of time, space, labor and costs (column 12, lines 5-25).
It would also have been obvious to include a sequencing analysis, since Mian suggested this as one use of the amplified material (as did Knapp).
Regarding the limitation in claims 51 and 77 that “the plurality of fluid channels are arranged to control at least one of an orientation and a position of the [nucleic acid] molecules within the chamber”, adapting Knapp’s device to perform the magnetic-based amplification of Mian would have resulted in this property as follows: since Mian requires fixing one primer on an immobile surface, such immobile surface would have necessarily corresponded to a surface of Knapp’s reaction chamber. Thus, when a nucleic acid molecule to be amplified is hybridized to one of these immobilized primers, the position of that nucleic acid molecule within the chamber is controlled (that nucleic acid molecule becomes trapped at that position). Moreover, since the nucleic acid molecule is bound to that primer, its orientation could also be controlled, since by flowing the fluid through the chamber, one could stretch out the nucleic acid molecule along the axis of fluid flow (i.e. since the nucleic acid molecule is attached at the point where it hybridizes to the primer, the rest of the nucleic acid molecule could be carried in the direction of fluid flow).
Regarding claims 106 and 107, it would have been obvious to deliver, as reagents from the reagent reservoirs, polymerase, nucleoside triphosphates and/or primers (at least, those primers attached to magnetic particles), since Mian’s method utilized these reagents.
Regarding claims 153 and 155, the terms “microfluidic conduit”, “microchannel”, “fluid conduit” and “a portion of a lab on a chip device” do not distinguish over the channels shown in Knapp’s figure 11.

Claims 64 and 92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mian (US 5,545,540; IDS reference) in view of Knapp (US 6,391,622) as applied to claims 51-55, 60, 65, 67, 71, 72, 77, 78, 80-82, 88, 93, 96, 99, 100, 106, 107, 113, 114, 115, 116, 130, 131, 145, 146, 153 and 155 above, and further in view of Wittwer (US 6,174,670, previously cited).
The disclosures of Mian and Knapp have been discussed. Mian did not disclose controlling the electromagnetic field, and thus the movement of the magnetic particles, based on force or displacement feedback.
Wittwer taught providing fluorescence feedback for temperature cycling (beginning at column 48, line 34, emphasis provided):
Fluorescence Feedback for Control of Temperature Cycling. In contrast to endpoint and cycle-by-cycle analysis, the present invention can also monitor fluorescence throughout each temperature cycle. Continuous fluorescence monitoring can be used to control temperature cycling parameters. The present invention uses fluorescence feedback for real time control and optimization of amplification. Continuous fluorescence monitoring of PCR samples containing a double-strand-specific DNA dye or fluorescently labeled oligonucleotide probes can be used to monitor hybridization and melting during individual amplification cycles. This information can be used by the temperature control algorithms within the temperature cycling apparatus to improve and customize thermal cycling conditions. Conventional PCR is performed by programming all cycling parameters before amplification. With continuous monitoring, determination of temperature cycling requirements can occur during amplification, based on continuous observation of annealing, extension, and denaturation. The potential benefits of using hybridization information to control temperature cycling include: 
1. Ensuring complete denaturation of the PCR product each cycle while: 
a. Minimizing exposure to excessively high denaturation temperatures thus avoiding heat-induced damage to the amplification products and polymerase. Limiting the time product is exposed to denaturation temperatures is especially useful for amplification of long products. 
b. Increasing reaction specificity by minimizing the denaturation temperature. This selects against products with a Tm higher than the intended amplification product. 
2. Maximizing the amplification efficiency by ensuring adequate time for primer annealing each cycle while: 
a. Minimizing the amount of time required for amplification by allowing no longer than is needed to reach a certain efficiency of primer annealing. 
b. Enhancing reaction specificity by minimizing the time at the annealing temperature. 
3. Maximizing the amplification efficiency by ensuring adequate time for product extension each cycle while: 
a. Minimizing the amount of time required for amplification by allowing no longer than needed to complete product extension. 
b. Enhancing reaction specificity by selecting against products longer than the intended amplification product. These would require longer than the allotted time to complete product extension. 
4. Initiating thermal cycling changes dependent on the level of fluorescence obtained or the current efficiency of amplification. For example, over-amplification and nonspecific reaction products can be minimized by terminating thermal cycling when the efficiency drops to a certain level. As another example, temperature cycling can be modified to initiate slower temperature ramps for melting curve acquisition when the fluorescence becomes detectable. This saves time because the slower ramps need not be used on earlier cycles. Other desirable changes may become evident on continued practice of the invention.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the device suggested by the combined teachings of Mian and Knapp by providing a feedback control circuit similar to that described by Wittwer for thermocycling, to allow for monitoring the denaturing and annealing of nucleic acids and thereby control the solenoid accordingly. The use of a double-strand-specific dye and continuous monitoring of fluorescence would be suitable in Mian’s technique, and since the conversion of double-stranded DNA to single-stranded DNA by strand .

Claims 108 and 109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mian (US 5,545,540; IDS reference) in view of Knapp (US 6,391,622) as applied to claims 51-55, 60, 65, 67, 71, 72, 77, 78, 80-82, 88, 93, 96, 99, 100, 106, 107, 113, 114, 115, 116, 130, 131, 145, 146, 153 and 155 above, and further in view of Polansky (US 2004/0023207, previously cited).
The disclosures of Mian and Knapp have been discussed. Mian did not disclose providing a device for carrying out his invention in the form of a kit.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to provide the device suggested by the combined teachings of Mian and Knapp in the form of a kit to obtain the benefits of kits discussed by Polansky.

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. As addressed in bold type in the rejection above, adapting Knapp’s device to allow for magnetic-based separation of nucleic acid strands per the method of Mian would have arrived at the recited limitation: “and the plurality of fluid channels are arranged to control at least one of an orientation and a position of the molecules within the chamber”. Since the chamber, which is a portion of a channel, would be modified to contain immobilized primers in accordance with Mian’s technique, the position of individual nucleic acid molecules within the chamber would be controlled based on their hybridization to such primers (additionally, the position of nucleic acid molecules resulting from the extension of such primers would also be controlled in the same fashion). In addition, since the channels are arranged to bring fluids into the chamber, as well as carry fluid out of the chamber, a flow of fluid through the chamber would have the effect of orienting the nucleic acid molecules bound to the surface of the chamber in the direction of the fluid flow. It is not necessarily that one would move fluid through the chamber during the amplification process (where periodic application of an electromagnetic field would cause strand separation), but rather that the device would be configured for fluid flow through the chamber, such that one could impose fluid flow and thus orient the nucleic acids bound to the chamber surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637